DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks, filed July 20, 2022, with respect to claim rejections under 112 and prior art rejections over Chang in view of Tsai have been fully considered and in combination with the amendments are persuasive.  The claim rejections under 112 and prior art rejections over Chang in view of Tsai have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4, 6, 9, 13, 15 and 31-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 “wherein an effective focal length f of the camera lens assembly satisfies: 3.988mm ≤ f ≤ 4.346 mm” amounts to prohibited new matter.  The specification sets for two species, one with 3 lenses, as set forth in the second, fourth and fifth embodiments see figures 7, 19 and 25, and another with 4 lenses, as set forth in the first and third embodiments see figures 1 and 13.  Applicant has constructively elected the 4 lens species by requiring “a number of lenses with focal power in the camera lens assembly is equal to four” in claim 1.  The endpoint values of 3.988 and 4.346 are from the second and fifth embodiment, i.e. the 3 lens species, see remarks page 6 line 1.  Applicant appears to be mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).  Applicant could obviate this rejection by writing a conditional statement using the focal length values of the first and third embodiments as endpoints.  However, any changes to the claim language would now be after final, with prosecution closed, and would requiring further searching and consideration.  For purposes of examination the examiner will assume support exists.
Claims 2, 4, 6, 9, 13, 15 and 31-33 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 1 and therefore have the same deficiencies.
Further regarding claim 31 “wherein an effective focal length f1 of the first lens satisfies: 3.458 mm ≤ f1 ≤ 5.698 mm” amounts to prohibited new matter.  The lower endpoint value of 3.458 is from the second embodiment, i.e. the 3 lens species, see remarks page 7 line 6.  Using similar reasoning as set forth above, applicant appears to be mixing two embodiments without support in the specification, which amounts to prohibited new matter.  Applicant could obviate this rejection by writing a conditional statement using the third embodiment as the lower endpoint.  However, any changes to the claim language would now be after final, with prosecution closed, and would requiring further searching and consideration.  For purposes of examination the examiner will assume support exists.
Further regarding claim 32 “wherein an effective focal length f3 of the third lens satisfies: -12.278 mm ≤ f3 ≤ -3.216 mm” amounts to prohibited new matter.  The upper endpoint value of -3.216 is from the fourth embodiment, i.e. the 3 lens species, see remarks page 7 line 7.  Using similar reasoning as set forth above, applicant appears to be mixing two embodiments without support in the specification, which amounts to prohibited new matter.  Applicant could obviate this rejection by writing a conditional statement using the first embodiment as the upper endpoint.  However, any changes to the claim language would now be after final, with prosecution closed, and would requiring further searching and consideration.  For purposes of examination the examiner will assume support exists.
Further regarding claim 33 “wherein a distance T23 on the optical axis between the image-side surface of the second lens to the object-side surface of the third lens satisfies: 0.5416 mm ≤ T23 ≤ 1.5355 mm” amounts to prohibited new matter.  The upper endpoint value of 1.5355 is from the fifth embodiment, i.e. the 3 lens species, see remarks page 7 line 16.  Using similar reasoning as set forth above, applicant appears to be mixing two embodiments without support in the specification, which amounts to prohibited new matter.  Applicant could obviate this rejection by writing a conditional statement using the first embodiment as the upper endpoint.  However, any changes to the claim language would now be after final, with prosecution closed, and would requiring further searching and consideration.  For purposes of examination the examiner will assume support exists.

Examiner’s Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. US Patent Application Publication 2014/0184880, of record, in regards to a device with some similarities.  Particularly the first and second embodiments (see figures 1-2) disclose a four lens system with f=4.161 & 4.060 (see Table 2) and R1/R2=0.58 & 0.69 (see Tables 4-5).  However, Ahn at least fails to disclose 0.3<CT/TTL<0.5, since the first and second embodiments disclose 0.63 and 0.58 (see Tables 3-5).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                         July 28, 2022